Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.

	
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5, 7, 9, 11, 13, and 16-17, and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai et al. (US 20110001720).
Asai (claims, abs., examples, 20-35, 26, 64, 124, Tables) discloses a composition comprising a photo-initiator, a conductive polymer (would inherently having repeating unit ≥2) of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or poly(3,4-ethylenexioxythiophene), solvent such as acetonitrile (out of about 12 candidates), and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
for improving heat resistance.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
In light of this, one of ordinary skill would at once envisage selecting the aforementioned R1 and R2 as H and C1-4 alkyl to anticipated the claimed thiophene polymer, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. Particularly to claimed solvent, one of ordinary skill would at once envisage selecting the aforementioned acetonitrile, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). 
	As to new claim 21, the ethylenedioxy moiety of poly(3,4-ethylenedioxythiophene) can be considered as an alkoxy having the claimed m as 1.  

	Claim Rejections - 35 USC § 103
Claim(s) 14-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20110001720).
Disclosure of Asai is adequately set forth in ¶2 and is incorporated herein by reference.  
The disclosed Mn of 1k-2M that would inherently yield a range of Mw overlapping with the claimed ones, because the PDI is inherently ≥1.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

	Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 5, 7, 9, 11, 13-18, and 21 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Hoshino et al. (WO 2014021405, US 20190338162 as English equivalent) in view of Asai et al. (US 20110001720).
Hoshino (claims, abs., 55-67, 87, examples, Tables) discloses a composition for producing conductive film comprising poly(3-methoxy)thiophene having Mw of 500-20k or 200-30k, acetonitrile, and Iron(III) perchlorate n-hydrate that can be considered as polymerization initiator. The polythiophene can be poly(3-C1-2 alkyl and/or alkoxy) thiophene.  Since the molecular weight can be 200 or 500 and 3-methoxythiophene has a molecular weight of 114, the composition comprises oligomers of poly(3-methoxy)thiophene or poly(3-alkyl) thiophene.
Hoshino is/are silent on the claimed chain polymerizable component.
Disclosure of Asai is adequately set forth in ¶1-2 and is incorporated herein by reference.  In the same area of producing conductive film, Asai teaches adding 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
with photo-initiator for improving heat resistance.
Therefore, as to claims 1, 3, 5, 7, 9, 11, 13-18, and 21, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Hoshino and added compound 2 with photo-initiator in view of Asai, because the resultant conductive film would yield improving heat resistance.

		
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.  See above new ground rejections. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766